Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 and 10/14/2020 has been considered by the examiner.

Status of Claims
In the documents filed on 10/14/2020:
 Claim(s) 1-25 is/are pending in this application.
Claim(s) 1-25 have been rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 10-16, 19-23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory an abstract idea without significantly more. 
Step 1:
Applicant’s invention is drawn to the statutory category(ies) of a method and system and therefore passes Step 1.
Step 2A Prong 1:
Claim 1 recites a method for calculating a probability of life in a vehicle. The limitation of “calculating a probability of life in a vehicle” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “calculating” in the context of this claim encompasses the user manually calculating the probability of life in a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see training resources, posted January 8, 2019). Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “processor” to perform calculating a probability of life in a vehicle. The processor in the step(s) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of calculating a probability of life in a vehicle. The claim is directed to an abstract idea.  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and sensor data to perform calculating, aggregating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further claim(s) 2-7, fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself. 
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-7 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention. As such, the presentment of claim(s) 1-7  otherwise styled as a computer product or an apparatus, for example, would be subject to the same analysis. Therefore, claim(s) 10-16, 19-23 and 25 are rejected as being drawn to an abstract idea under the same rational.
	
Claims 8-9. 17-18 and 24, recite using the calculated probability to issue a life preservation action which does integrate the invention into a practical application. Therefore these claims do overcome the 101 issues of the parent claims and are not subject to the same rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-13, and 15-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cuddihy (US 2011/0074565).

With respect to claim 1 Cuddihy teaches a method comprising:
 collecting, during a first vehicle stage (Cuddihy Fig. 5 element 110 ¶[38-39]), sensor data (Cuddihy Fig. 2 element 20, 22, 24, 26, 30 ¶[20-21]) from a first set of sensors associated with a first seat within a vehicle (Cuddihy Fig. 1 element 14, 16 ¶[20-21]); and 
aggregating outputs of each sensor (Cuddihy ¶[10, 35]) of the first set of sensors associated with the first seat to calculate a probability of life within the first seat during the first vehicle stage (Cuddihy ¶[9-10 35]).

With respect to claim 10, Cuddihy teaches a system comprising:
 a memory storing program instructions (Cuddihy not explicitly disclosed but inherent in computing systems such as the one taught by Cuddihy); and 
a processor (Cuddihy Fig. 2 element 32, 46 ¶[30-31]), wherein the processor is configured to execute the program instructions to perform a method comprising:
 collecting, during a first vehicle stage (Cuddihy Fig. 5 element 110 ¶[38-39]), sensor data (Cuddihy Fig. 2 element 20, 22, 24, 26, 30 ¶[20-21]) from a first set of sensors associated with a first seat within a vehicle (Cuddihy Fig. 1 element 14, 16 ¶[20-21]); and 
aggregating outputs of each sensor (Cuddihy ¶[10, 35]) of the first set of sensors associated with the first seat to calculate a probability of life within the first seat during the first vehicle stage (Cuddihy ¶[9-10 35]).

With respect to claim 19, Cuddihy teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
 collecting, during a first vehicle stage (Cuddihy Fig. 5 element 110 ¶[38-39]), sensor data (Cuddihy Fig. 2 element 20, 22, 24, 26, 30 ¶[20-21]) from a first set of sensors associated with a first seat within a vehicle (Cuddihy Fig. 1 element 14, 16 ¶[20-21]); and 
aggregating outputs of each sensor (Cuddihy ¶[10, 35])  of the first set of sensors associated with the first seat to calculate a probability of life within the first seat during the first vehicle stage (Cuddihy ¶[9-10 35]).

With respect to claim 23, Cuddihy teaches a comprising:
 collecting, during a first vehicle stage (Cuddihy Fig. 5 element 110 ¶[38-39]), sensor data (Cuddihy Fig. 2 element 20, 22, 24, 26, 30 ¶[20-21]) from each of a plurality of sets of sensors, each set associated with each of a plurality of respective seats within the vehicle (Cuddihy Fig. 1 element 14, 16 ¶[20-21]);
 aggregating outputs of each sensor (Cuddihy ¶[10, 35]) of each respective set of sensors to calculate a probability of life for each seat within the vehicle during the first vehicle stage (Cuddihy ¶[9-10 35]);
 aggregating the probabilities of life for each seat to calculate a probability of life for the entire vehicle during the first vehicle stage (Cuddihy ¶[9-10 35]); and calculating a probability of life throughout at least two stages (Cuddihy Fig. 5 element 110, 290 ¶[38-40]) of the vehicle by aggregating the probability of life for the entire vehicle during the first vehicle stage with a probability of life for the entire vehicle during at least one additional vehicle stage (Cuddihy ¶[9-10 35]).
It is noted that although Cuddihy does not describe the steps of aggregating all the probabilities using the same language as the current claim, Cuddihy teaches that all the seats can detect whether there is an occupant present and in the end determines if there is any life remaining in the vehicle based on the reading from all the seats. This is analogous and identical to the claimed limitations wherein all the sensor data from all the seats are aggregated to calculate a probability of life for the entire vehicle.

With respect to claim 25, Cuddihy teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
 collecting, during a first vehicle stage (Cuddihy Fig. 5 element 110 ¶[38-39]), sensor data (Cuddihy Fig. 2 element 20, 22, 24, 26, 30 ¶[20-21]) from each of a plurality of sets of sensors, each set associated with each of a plurality of respective seats within the vehicle (Cuddihy Fig. 1 element 14, 16 ¶[20-21]);
 aggregating outputs of each sensor of each respective set of sensors (Cuddihy ¶[10, 35]) to calculate a probability of life for each seat within the vehicle during the first vehicle stage (Cuddihy ¶[9-10 35]);
 aggregating the probabilities of life for each seat to calculate a probability of life for the entire vehicle during the first vehicle stage (Cuddihy ¶[9-10 35]); and calculating a probability of life throughout at least two stages (Cuddihy Fig. 5 element 110, 290 ¶[38-40]) of the vehicle by aggregating the probability of life for the entire vehicle during the first vehicle stage with a probability of life for the entire vehicle during at least one additional vehicle stage (Cuddihy ¶[9-10 35]). 
It is noted that although Cuddihy does not describe the steps of aggregating all the probabilities using the same language as the current claim, Cuddihy teaches that all the seats can detect whether there is an occupant present and in the end determines if there is any life remaining in the vehicle based on the reading from all the seats. This is analogous and identical to the claimed limitations wherein all the sensor data from all the seats are aggregated to calculate a probability of life for the entire vehicle.

With respect to claim 2, 11 and 20, Cuddihy teaches a method wherein additional sensor data is collected (Cuddihy Fig. 2 element 20, 22, 24, 26, 30 ¶[20-21]), during the first vehicle stage, from each of a plurality of sets of sensors, each set associated with each of a plurality of respective seats (Cuddihy Fig. 1 element 14, 16 ¶[20-21]) within the vehicle, wherein outputs of each sensor of each respective set of sensors are aggregated (Cuddihy ¶[10, 35]) to calculate a probability of life for each seat within the vehicle during the first vehicle stage (Cuddihy ¶[9-10 35]).

With respect to claim 3, 12 and 21, Cuddihy teaches a method wherein the probabilities of life for each seat are aggregated to calculate a probability of life for the entire vehicle during the first vehicle stage (Cuddihy ¶[9-10 35]). 
It is noted that although Cuddihy does not describe these steps using the same language, Cuddihy teaches that all the seats can detect whether there is an occupant present and in the end determines if there is any life remaining in the vehicle based on the reading from all the seats. This is analogous and identical to the claimed limitations wherein all the sensor data from all the seats are aggregated to calculate a probability of life for the entire vehicle.

With respect to claim 4, 13 and 22, Cuddihy teaches a method further comprising: calculating a probability of life throughout at least two stages (Cuddihy Fig. 5 element 110, 290 ¶[38-40]) of the vehicle by aggregating the probability of life for the entire vehicle during the first vehicle stage with a probability of life for the entire vehicle during at least one additional vehicle stage (Cuddihy ¶[9-10 35]).

With respect to claim 7 and 16, Cuddihy teaches a method wherein at least one sensor of the first set of sensors associated with the first seat is vehicle encompassing (Cuddihy Fig. 2 element 26 ¶[26] only 1 temperature sensor).

With respect to claim 8, 17 and 24, Cuddihy teaches a method further comprising: comparing the probability of life within the first seat to a threshold (Cuddihy Fig. 5 element 310 ¶[40] “rear seat is occupied”); and issuing a life preservation action (Cuddihy Fig. 5 element 240 ¶[40]) in response to the probability of life within the first seat exceeding the threshold (Cuddihy Fig. 5 element 240 ¶[40]).
It is noted that although the term “threshold” is not used in reference to Cuddihy Fig. 5 element 310, it will be understood that the determination that there is an occupant and the subsequent actions taken are at least in response to a threshold of “1” (vs 0).

With respect to claim 9 and 18, Cuddihy teaches a method wherein prior to issuing the life preservation action, a determination is made whether a condition is met for issuing the life preservation action (Cuddihy Fig. 5 element 240 ¶[40]).

With respect to claim 15, Cuddihy teaches a system, wherein the method performed by the processor further comprises: collecting feedback (Cuddihy ¶[32]) regarding whether life is actually present within the first seat of the vehicle during the first vehicle stage (Cuddihy Fig. 5 element 110, 290 ¶[38-40]); comparing the feedback to the probability of life within the first seat during the first vehicle stage (Cuddihy ¶[32]); and adjusting a weight (Cuddihy ¶[32])of at least one sensor output used to calculate the probability of life within the first seat during the first vehicle stage (Cuddihy ¶[32]).
It is noted that the use and training of neural networks include the steps of collecting feedback, comparing the feedback, and adjusting a weight of at least one input data (sensor output) because these are necessary steps in the training of neural networks which by definition need constant feedback and updating in order to be trained. This is described in further detain in Eagen (US 7,353,088) which Cuddihy incorporates into their disclosure by reference (Cuddihy ¶[32]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy (US 2011/0074565) in view of Taylor (US 2021/0225152).

With respect to claims 5 and 14 Cuddihy does not teach a method, wherein the output of each sensor is weighted based on at least the output of another sensor and based on the vehicle being in the first vehicle stage.
Taylor teaches a method, wherein the output of each sensor is weighted based on at least the output of another sensor (Taylor ¶[14]) and based on the vehicle being in the first vehicle stage (Taylor ¶[14] night vs day). 
It is noted that although in the example used by Taylor (time of day) a sensor is not explicitly disclosed as being used to make the determination, it will be understood that Taylor must have some means by which to determine the time of day and this would in a broad sense be considered a sensor. This is comparable to the example provided by applicant of a sensor configured to detect whether the vehicle is currently emitting audio through speakers as they are both a means for sensing a reading from the vehicle itself. 
Thus as shown above Cuddihy teaches a base invention of a method to calculate a probability of life within a vehicle and Taylor teaches a method to calculate a probability of life within a vehicle wherein the output of each sensor is weighted based on at least the output of another sensor. These two references are analogous to one another because both are drawn to a method to calculate a probability of life within a vehicle. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Cuddihy to apply the teachings of Taylor because the teaching of a method to calculate a probability of life within a vehicle wherein the output of each sensor is weighted based on at least the output of another sensor taught by Taylor was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a method to calculate a probability of life within a vehicle taught by Cuddihy to yield the advantage of preventing erroneous determinations of life based on situations where a sensor might not work properly and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 6 Cuddihy as previously modified teaches a method wherein the method further comprises: collecting feedback (Cuddihy ¶[32]) regarding whether life is actually present within the first seat of the vehicle during the first vehicle stage (Cuddihy Fig. 5 element 110, 290 ¶[38-40]); comparing the feedback to the probability of life within the first seat during the first vehicle stage (Cuddihy ¶[32]); and adjusting a weight of at least one sensor output (Cuddihy ¶[32]) used to calculate the probability of life within the first seat during the first vehicle stage.
It is noted that the use and training of neural networks include the steps of collecting feedback, comparing the feedback, and adjusting a weight of at least one input data (sensor output) because these are necessary steps in the training of neural networks which by definition need constant feedback and updating in order to be trained. This is described in further detain in Eagen (US 7,353,088) which Cuddihy incorporates into their disclosure by reference (Cuddihy ¶[32]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665